DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 1/11/21:
Claims 1 – 10 are pending in the application.  
Claims 1, 7 and 9 are amended.  
Claim 10 is newly added.  




EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Regarding claim 9, delete [ (iii) an average number of functional groups per molecule of the modified liquid diene rubber (B), which is calculated from the functional group equivalent weight (g/eq) calculated from the ratio of the area of the peak assigned to the polymer main chains to the area of the peak assigned to the functional groups using 1-NMR or 13C-NMR and the styrene equivalent number average molecular weight Mn of the modified liquid diene rubber (B), is from 1 to 20, and ] and insert (iii) an average number of functional groups per molecule of the modified liquid diene rubber (B), which is calculated from the functional group equivalent weight (g/eq) calculated from the ratio of the area of the peak assigned to the polymer main chains to the area of the peak assigned to the functional groups using 1H-NMR or 13C-NMR and the styrene equivalent number average molecular weight Mn of the modified liquid diene rubber (B), (Average number of functional groups per molecule) = [(Number average molecular weight Mn) / (Molecular weight of styrene unit) x Molar-average molecular weight of all monomer units in an average molecule of the modified liquid diene rubber)] / (Functional group equivalent weight), is from 1 to 20, and .  
Authorization for this examiner’s amendment was approved in a voicemail message by Mr. Ronald Embry on 1/22/21.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 1/11/21, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 - 10 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a rubber composition as claimed.  

The closest prior art of record is believed to be JP 2013249359A to Yukimura et al. hereinafter Yukimura”.  Yukimura is directed to rubber compositions for tires [0001].

Yukimura teaches the composition of a modified liquid diene rubber at Example 28 of Table 1 (see JP language version) at page 13.  This modified liquid diene rubber comprises A-14 a liquid polyisoprene polymer having a molecular weight of 54000 g/mol [0055] 90 parts and silane B-1 (3-mercaptopropyltriethoxysilane) (MPTEOS) [0056]. The final molecular weight after reaction is 71,000. See the last column of Table 1, experiment 28. MPTEOS satisfies the structure of [Chem 1.] as R1 = propyl (-CH2-)3 and R2 = R3 = R4 = ethoxy. These materials are reacted together to form the modified liquid diene rubber P-28. Five parts of this rubber is compounded with 100 parts SBR and 50 parts silica filler (Nipseal AQ, BET surface area = 220 / g). See Table 4 [0065]) Example 13. From the enclosed NPL, the vinyl content of A-14 (Kuraray LIR-50) is approximately 10% (page 154). The Examiner takes the positon that this is less than 70 mol %. Addressing the limitation where the average number of functional groups per molecule of the liquid diene rubber is 1-30. 1 mol LIR-50 / 54,000 g LIR-50 * 90g LIR-50 /10g MPTEOS * 238.42 g MPTEOS /1 mol MPTEOS = 21,457.8 mol LIR-50 / 540,000 mol MPTEOS = 1 mole LIR-50 / 25 mol MPTEOS or an average of 25 functional groups per molecule of LIR-50. This is outside the claimed range.  Yukimura does not teach or suggest the method of calculating the vinyl content as in (iii) nor an average number of vinyl groups from 1 to 20.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										1/28/21
/PETER A SALAMON/Primary Examiner, Art Unit 1765